Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-14 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method for building Signal-to-Interference-plus-Noise Ratio data from power measurements data, the Signal-to-Interference-plus-Noise Ratio data relating to a transmission channel in a wireless communication system. 
Prior arts were found for the independent claims as follows:
Jonghyung Kwun et al. (US 2014/0128117 A1)
	Kwun discloses an inter-cell interference coordination method and apparatus that 
is capable of reducing interference information exchange overhead among the base stations and is capable of improving accuracy of power allocation information.
Applicant uniquely claimed the below distinct features in independent claims 1 and 14 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method for building Signal-to-Interference-plus-Noise Ratio data from power measurements data, the Signal-to-Interference-plus-Noise Ratio data relating to a transmission channel in a wireless communication system, the method being implemented by a device of the 
gathering first power measurements data of total power received during communications performed on the transmission channel; 
gathering second power measurements data of in-transmission interference power received during said communications, as many second power measurements data being gathered as first power measurements data; 
computing third power measurements data of useful power, by subtracting the second power measurements data from the first power measurements data; 
gathering fourth power measurements data of out-transmission interference power received out of said communications on the transmission channel; 
merging the second power measurements data and the fourth power measurements data so as to form a set of fifth interference power data; 
computing a first characteristic function, or complex conjugate thereof, of the logarithm of the computed third power measurements data, and computing a second characteristic function, or complex conjugate thereof, of the logarithm of the fifth power measurements data or of the opposite of the logarithm of the fifth power measurements data; 
building a third characteristic function, or complex conjugate thereof, of the logarithm of Signal-to-Interference-plus-Noise Ratio data related to the transmission channel, by performing a term-by-term product of the first characteristic function and the second characteristic function, or complex conjugates thereof, when relying on the logarithm of the fifth power measurements data, or by performing a term-by-term division of the first characteristic function and the second characteristic function, or complex conjugates thereof, when relying on the opposite of the logarithm of the fifth power measurements data; and 
computing a first probability mass function from the third characteristic function, or complex conjugate thereof. 	 

 	A wireless communication system for building Signal-to- Interference-plus-Noise Ratio data from power measurements data, the Signal-to-Interference- plus-Noise Ratio data relating to a transmission channel in the wireless communication system, characterized in that the wireless communication system is such that a device of the wireless communication system or cooperatively plural devices of the wireless communication system comprise: 
a processor configured to perform: 
gathering first power measurements data of total power received during communications performed on the transmission channel; 
gathering second power measurements data of in-transmission interference power received during said communications, as many second power measurements data being gathered as first power measurements data; 
computing third power measurements data of useful power, by subtracting the second power measurements data from the first power measurements data; 
gathering fourth power measurements data of out-transmission interference power received out of said communications on the transmission channel; 
merging the second power measurements data and the fourth power measurements data so as to form a set of fifth interference power data; 
computing a first characteristic function, or complex conjugate thereof, of the logarithm of the computed third power measurements data, and computing a second characteristic function, or complex conjugate thereof, of the logarithm of the fifth power measurements data or of the opposite of the logarithm of the fifth power measurements data; 
building a third characteristic function, or complex conjugate thereof, of the logarithm of Signal-to-Interference-plus-Noise Ratio data related to the transmission channel, by performing a term-by-term product of the first characteristic function and the second characteristic function, or complex conjugates thereof, when relying on the logarithm of the fifth power measurements 
computing a first probability mass function from the third characteristic function, or complex conjugate thereof.	

These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/WILL W LIN/Primary Examiner, Art Unit 2412